Citation Nr: 9907597	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-49 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969, 
and from October 1972 to August 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Roanoke, Virginia, Regional Office 
(RO).  In a decision of August 1995, the RO denied service 
connection for post-traumatic stress disorder.  In a rating 
decision of September 1996, the RO denied service connection 
for a disorder of the left eye manifested by defective vision 
and twitching due to nerve damage.  In a decision of December 
1996, the RO determined that the veteran had not presented 
new and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder.  A hearing 
was held before the undersigned Member of the Board in 
Washington, DC, in December 1998.

The Board will defer review of the veteran's claim for 
service connection for post-traumatic stress disorder pending 
completion of development outlined in the remand section 
which is set forth at the end of this decision.


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence of a 
link between any current left eye disorder and his period of 
active service.

2.  The veteran's claim for service connection for an 
acquired psychiatric disorder was previously denied by the RO 
in a decision of February 1981, and the veteran did not file 
an appeal.

3.  The evidence pertaining to an acquired psychiatric 
disorder which has been presented since February 1981 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left eye disorder 
is not well-grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The additional evidence presented since February 1981 is 
new and material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The claim for service connection for an acquired 
psychiatric disorder has been reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a psychosis or an organic neurological disorder is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Congenital or developmental defects, refractive errors of the 
eye, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c) (1998).

I.  Entitlement To Service Connection For A Left Eye 
Disorder.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, evidence of incurrence or aggravation of a 
disease or injury in service, and evidence of a nexus between 
the in-service injury or disease and the current disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

The appellant testified in support of his claim during a 
hearing held in December 1998.  He stated that he went on 
sick call during service due to a twitching eye.  He also 
stated that he had a little scar on his eye prior to going 
into service, but that it was aggravated in service by hay 
fever which caused his eye to become red and inflamed.  He 
said that he rubbed his eyes a lot during service due to 
pollen.

The appellant's service medical records do not contain any 
references to any scar on the eye or any twitching of the 
eye.  A service medical record dated in February 1978 shows 
that the veteran was treated for redness and pain in the left 
eye due to an eye infection, but there is no indication that 
this resulted in any permanent damage to the eye.  The report 
of a medical examination conducted in August 1979 for the 
purpose of the veteran's separation from service shows that 
clinical evaluation of the eyes, examination of the pupils 
and ophthalmoscopic examination were all normal.  The 
veteran's vision was 20/20 in the right eye and he had non-
disabling defective distance vision of 20/40 in the left eye.  
The Board notes that the vision in the left eye upon 
separation from service was actually slightly better that a 
finding of 20/50 which was noted in November 1972 upon 
entrance into that period of service. 

The appellant's own opinion that he developed or aggravated a 
left eye disorder in service is not enough to support the 
claim.  Lay persons, such as the appellant, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
claimant does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the claimant presents only lay 
testimony by persons not competent to offer medical 
opinions).  A claimant is competent to testify as to the 
symptoms that he experienced, but is not competent to render 
a medical opinion regarding the significance of those 
symptoms.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).

The Board notes that the earliest post-service medical 
evidence pertaining to a disorder of the eyes is from many 
years after separation from service.  For example, a VA eye 
clinic record dated in April 1993 shows that the veteran was 
treated for various eye disorders, including refractive error 
and a perimacular scar.  The record does not contain any 
medical opinion showing that any such disorder is related to 
service. 

Although the April 1993 treatment record contains a history 
by the veteran that he sustained trauma 20 years earlier, the 
fact that the veteran's own account of the etiology of his 
disability was recorded in his post-service medical records 
is not sufficient to support the claim.  In LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the veteran has not presented any competent 
evidence of a link between any current left eye disorder and 
his period of service.  Accordingly, the Board concludes that 
the claim for service connection for a left eye disorder is 
not well-grounded.

Because the claim is not well-grounded, the VA is under no 
duty to assist the appellant in developing the facts 
pertinent to the claims.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claims.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997).  
The Board notes that the appellant is free to present 
evidence such as a medical opinion linking any current 
disability with his period of service.

II.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For An Acquired 
Psychiatric Disorder.

The veteran's claim for service connection for an acquired 
psychiatric disorder was previously denied by the RO in a 
decision of February 1981.  The evidence which was of record 
at that time of the prior denial included the veteran's 
service medical records which showed that he had been 
hospitalized from February 27, 1979, to March 14, 1979.  The 
admission diagnosis was manic depressive neurosis, however, 
the only discharge diagnoses were borderline personality 
disorder and alcoholism.  The Board notes that neither of 
those disorders is considered to be a disability for which 
compensation may be paid.  

Based on the evidence which was of record at the time of the 
prior denials, the RO found that the evidence did not 
demonstrate that the veteran had an acquired psychiatric 
disorder in service.  Accordingly, the RO denied the 
veteran's claim.  The veteran was notified of the denials and 
of his appellate rights, but he did not perfect an appeal 
within the applicable times limits.  Accordingly, the 
decision by the RO became final.

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the appellant's claim on any basis was the February 
1981 decision.

The Court explained in Evans that in determining whether 
evidence is "new and material" three questions must be 
considered.  First, is the newly presented evidence "new" 
that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  Second, is it probative of 
the issue at hand, that is, each issue which was a specified 
basis for the last final disallowance.  Third, if it is new 
and probative, then, in light of all of the evidence of 
record, is there a reasonable possibility that the outcome of 
the claim on the merits would be changed.  

The third requirement was recently invalidated, and cannot, 
therefore, be applied.  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  In light of Hodge, the Court has concluded 
that Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).

The additional evidence which has been presented since 
includes VA psychiatric treatment records.  One record is of 
particular significance.  A VA record dated in August 1996 
shows that the examiner made the following comments:

Pt provided documentation dating to 1979 
while he was on active duty detailing 
symptoms of auditory hallucinations and 
severe anxiety, and intolerance of crowds 
of people.  The pt stated that prior to 
going on to Vietnam that he did not 
suffer with any of these symptoms of 
depression and anxiety.  He reports that 
on occasion he experiences auditory 
hallucinations now.  In light of the fact 
that the diagnosis of PTSD had not been 
established in 1979, it is apparent that 
the pt had significant pathological 
anxiety and depression that could not be 
accounted for by a personality disorder 
alone.

The Board finds that this additional item of evidence which 
has been presented provides support for the claim for service 
connection for an acquired psychiatric disorder.  The reason 
why the claim was previously denied was that the evidence did 
not establish the veteran had an acquired psychiatric 
disorder in service.  The additional evidence which has been 
presented provides support for his contention that he did 
have such a disorder in service.  Therefore, the additional 
evidence presented is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the additional evidence 
presented since the RO's February 1981 decision is new and 
material, and the claim for service connection for an 
acquired psychiatric disorder has been reopened.  

The Board further finds that the reopened claim is well-
grounded.  In this regard, the Board notes that the veteran 
has presented an account of having developed a psychiatric 
disorder in service, there is competent medical evidence of a 
current diagnosis of an acquired psychiatric disorder, and 
there is a medical opinion which indicates that the symptoms 
noted in service were due to an acquired psychiatric 
disorder.  


ORDER

1.  Service connection for a left eye disorder is denied.

2.  The claim for service connection for an acquired 
psychiatric disorder is reopened and is well grounded.


REMAND

In order to afforded the veteran all due process rights, the 
Board must remand the reopened claim to the RO for 
readjudication.  Accordingly, the case is REMANDED to the RO 
for the following development:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder which is currently present.  The 
claims folder, including all service 
medical records, should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should offer an opinion as to the 
likelihood (50 percent or more) that any 
psychiatric disorder currently diagnosed 
is related to service.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  The appellant and his 
representative should be furnished a 
supplemental statement of the case, if in 
order, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any ultimate 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified.  The appellant may at any 
time submit additional evidence and/or argument in support of 
his claim.  The Board will defer adjudication of the claim 
for post-traumatic stress disorder pending the development 
requested above.  In this regard, the Board notes that the 
claim for service connection for post-traumatic stress 
disorder is inextricably intertwined with the claim for 
service connection for an acquired psychiatric disorder, and 
the evidence developed during the remand may influence the 
outcome of the claim for service connection for post-
traumatic stress disorder.  



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 
- 8 -


- 1 -


